Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3: 
The proposed amendments to the independent claims specifying that the scattering layer is formed by irradiating the laser through both the first coating and openings in the first coating raise new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  

Continuation of Box 12:
	Applicant’s arguments, see pages 7-8, are directed to the newly proposed features and since the amendments are not entered, these arguments are not addressed herein.
	As to Applicant’s arguments over replacing Das’s reflective mask with McKillip’s transparent cover, it is noted that the transparent cover is provided by the combination of Takeda in view of Bai, where the cover is the resist 62 of Takeda and Bai provides the suggestion for it to be transparent since Bai indicates that a transparent negative photoresist is capable of being patterned to provide a resist pattern as desired by Takeda. Das is relied upon for the suggestion of forming a reflective layer between the transparent cover layer and the substrate to act as an etch stop layer that prevents laser light from affecting the underlying metal plate in the covered regions. 
	Applicant’s arguments over claims 3 and 4 are also considered to be directed to the newly proposed features, i.e. where the laser is used to form the scattering layer by 
	Since the amendments are not entered, the claims stand rejected for the reasons provided in the Final Office Action dated 11/9/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718